DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 3-44 recites “a second input AC power supply”; however, it should read --the second input AC power supply---.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0183956).
With respect to claims 1, 11, Wang discloses a power supply and power converter system, the system comprising:
a. a first input AC power supply (AC1, figure 1);
b. a second input AC power supply (AC2);
C. a relay switchover circuit coupled to the first input AC power supply and a second
input AC power supply (REL1-REL6), wherein under normal operating conditions the relay

supply and disable connection from the second input AC power supply (abstract discloses a primary/first input and a backup/second input);
d. a power conversion circuit coupled to the relay switchover circuit (power supply 10, figure 1);
e. a voltage sensing circuit coupled to the first input AC power supply and the second
input AC power supply (monitoring module 30 monitors the first and second AC inputs, paragraph 0034-0036); and
f. a control circuit coupled to the voltage sensing circuit, the relay switchover circuit,
and the power conversion circuit (first processor 311), wherein the control circuit is configured to receive sensed voltage levels of the first input AC power supply and the second input AC power supply, to determine if the first input AC power supply is
interrupted and switchover to the second input AC power supply is required (processor 311 receives signals from the first detector 321 and second detector 322 to determine a normal or an abnormal state of the AC sources), and to control switchover of the relay switchover circuit to disable connection with the first input AC power supply and enable connection with the second input AC power supply at a zero voltage crossing of the sensed voltage level of the second input AC power supply (paragraphs 0040-0043 discloses detecting an abnormal AC1 and switching over to the AC2 at zero voltage crossing (paragraph 0042)).
With respect to claims 2, 12, Wang discloses the system of one of the claims wherein the power conversion circuit comprises a main switch, and the control circuit is configured to transmit a control signal to the main switch such that the main switch is 
With respect to claim 3, Wang discloses the system of claim 1 wherein the power conversion circuit comprises a power factor correction (PFC) power converter.  See PFC circuit 13, figure 1.
With respect to claim 4, Wang discloses the system of claim 3 wherein the power conversion circuit further comprises a DC-to-DC converter coupled to an output of the PFC power converter.  Paragraph 0029 discloses that the PFC circuit 13 is connected to a DC/DC converter.
With respect to claims 6-7, Wang discloses the system of one of the claims wherein the control circuit comprises a first control circuit for providing control signals to the relay switchover circuit and a second control circuit for providing control signals to the PFC power converter, wherein the system further comprises an isolation barrier between the first control circuit and the second control circuit.  Figure 1 discloses a first processor 311 for controlling the relays and a second processor 312 for providing control signals to the PFC circuit 113, note that the controller are not directly connected and are therefore isolated.
With respect to claims 8, 13, Wang discloses the system of claim 1 wherein the control circuit is configured to determine if switchover to the second input AC power supply is required by determining if the sensed voltage value of the first input AC power supply is zero for a predetermined waiting period.  Figure 2, paragraph 0041 discloses .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0183956).
With respect to claim 5, Wang discloses the system of claim 3; except for, wherein the PFC power converter is a boost converter.
Wang is silent regarding the type of PFC circuit 13; however, it would have been obvious to a person having ordinary skill in the art to have made the PFC circuit 13 into a boost converter, since the use of boost/buck converters are well known in the art; for the purpose of providing a desired output power to a load, for example.
Allowable Subject Matter
Claims 9-10, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose wherein the control circuit is configured to control switchover of the relay switchover circuit by calculating a next zero voltage crossing time of the second 
	Claim 14 is allowable over the prior art of record, because the prior art of record does not disclose wherein controlling switchover of the relay switchover circuit comprises calculating a next zero voltage crossing time of the second input AC power supply immediately following the predetermined waiting period, and then transmitting a control signal to the relay switchover circuit at a time equal to the calculated next zero voltage crossing time minus a predetermined switching delay time period.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARLOS AMAYA/Primary Examiner, Art Unit 2836